COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
LINDA S. RESTREPO AND CARLOS                                        No. 08-15-00011-CV
E. RESTREPO D/B/A                                §
COLLECTIVELY RDI GLOBAL                                               Appeal from the
SERVICES AND R&D                                 §
INTERNATIONAL,                                                   County Court at Law No. 5
                                                 §
                              Appellants,                         of El Paso County, Texas
                                                 §
v.                                                                (TC# 2012-DCV-04523)
                                                 §
ALLIANCE RIGGERS &
CONSTRUCTORS, LTD.,                              §

                               Appellee.         §

                                        JUDGMENT

       The Court has considered this cause on the Appellee’s motion to dismiss the appeal for

want of jurisdiction and concludes the motion should be granted and the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. It

appearing to this Court that Appellants are indigent for purposes of appeal, this Court makes no

other order with respect thereto. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF MARCH, 2015.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating